Exhibit 99.1 Consolidated financial statements as of and for the year ended 31 December 2016 W.O.M. World of Medicine GmbH 1 Consolidated statement of profit and loss and other comprehensive income EUR ‘000 Notes Revenue 5 Changes in finished and unfinished products 13 Other operating income 6 Cost of materials -31.683 Personnel expenses -21.146 Other expenses 6 -12.240 Depreciation and amortization 10, 11 -2.538 Earnings before interest and taxes (EBIT) Finance income 7 12 Finance costs 7 -200 Net finance costs Earnings before income taxes (EBT) Income taxes 8 -2.767 Profit for the year Other comprehensive income Exchange differences on translating foreign operations (will be reclassified subsequently to profit or loss when specific conditions are met) 15 70 Total comprehensive income Total comprehensive income for the period is attributable to: Owners of W.O.M. World of Medicine GmbH Non-controlling interests 0 2 Consolidated statement of financial position EUR ‘000 Notes Assets Non-current assets Goodwill 9 Other intangible assets, net 10 Property, plant and equipment, net 11 Other financial assets 12 1 Deferred tax assets 8 Trade and other receivables 12 55 Total non-current assets Current assets Inventories 13 Trade and other receivables 12 Cash and cash equivalents 12 Total current assets Total assets EUR ‘000 Notes Equity and liabilities Capital and reserves Share capital 14 Capital reserve 14 Retained earnings 16 Other Reserves 15 Total equity Non-current liabilities Provisions 17 83 Borrowings 12 Other liabilities 18 Deferred tax liabilities 8 Total non-current liabilities Current liabilities Provisions 17 Tax Liabilities 17 Borrowings 12 Trade payables 12 Other liabilities 18 Total current liabilities Total equity and liabilities 3 Consolidated statement of changes in equity EUR ‘000 Share capital Capital reserve Retained earnings Other reserves Total equity Balance at 01 January 2016 88 Profit for the year - - - Other comprehensive income for the year - - - 70 70 Payment of dividends - - -4.000 - -4.000 Balance at 31 December 2016 4 Consolidated statement of cash flows EUR ‘000 Cash flows from operating activities Profit for the year Adjustments for: Income tax expense recognized in profit or loss Finance cost recognized in profit or loss Depreciation and amortization of assets Income taxes paid -1.516 Interest paid -201 Movements in working capital: Increase in inventories -173 Increase in trade and other receivables -2.568 Decrease in deferred tax assets 49 Increase in current provisions Increase in trade payables Increase in other payables (excl. financial liabilities) Net cash generated by operating activities Cash flows from investing activities Purchases of intangible assets -558 Purchases of property, plant and equipment -4.409 Net cash used in investing activities -4.967 Cash flows from financing activities Dividends paid -4.000 Cash repayments financial liabilities to banks -280 Cash repayments financial liabilities to shareholders/affiliates -1.000 Cash repayments financial liabilities for finance leases -81 Net cash used in financing activities -5.361 Net decrease in cash and cash equivalents -486 Cash and cash equivalents at the beginning of the year Cash and cash equivalents at end of the year 5 1. General Information W.O.M. World of Medicine (“WOM” or ”the Company”) and subsidiaries (“the Group”) is a company with limited liability (“GmbH”) incorporated in Berlin, Germany and its registered office situated at Salzufer 8, 10587 Berlin, Germany. Its parent and ultimate holding company is ATON GmbH, incorporated in Munich, Germany. The Group produces medical technology and is one of the precursors of minimally invasive surgery. As partner of OEM, WOM develops insufflators and camera systems which ensure secure “key-hole”-surgery. 2. Basis of preparation The reporting period of the Group is from 1 January 2016 to 31 December 2016. The Group’s functional currency is Euro. All values are rounded to thousands (TEUR; ‘000), except when indicated otherwise. 2.1 Compliance with IFRS The consolidated financial statements of WOM have been prepared in accordance with International Financial Reporting Standards (IFRS) and interpretations issued by the IFRS Interpretations Committee (IFRS IC) applicable to companies reporting under IFRS. The financial statements comply with IFRS as issued by the International Accounting Standards Board (IASB). 2.2 New and revised IFRSs in issue but not yet effective The Group has not applied the following new and revised IFRSs that have been issued but are not yet effective: Title Key requirements Effective Date Expected impact IFRS 9 Financial instruments IFRS 9 replaces the multiple classification and measurement models in IAS 39 with a single model that has initially two classification categories: amortized cost and fair value 01 January 2018 See below IFRS 15 Revenue from contracts with customers (and clarifications) The new standard for the recognition of revenue will replace IAS 18 and IAS 11. It is based on the principle that revenue is recognized when control of a good or service transfers to a customer. 01 January 2018 See below IFRS 16 Leases IFRS 16 will affect primarily the accounting by lessees and will result in the recognition of almost all leases on balance sheet. The standard removes the current distinction between operating and financing leases. 01 January 2019 See below Disclosure Initiative – Amendments to IAS 7 Entities will be required to explain changes in their liabilities arising from financing activities. 01 January 2017 Currently the Group does not expect a material impact to the consolidated financial statements. 6 Annual Improvements to IFRS Standards 2014-2016 Cycle The annual improvements clarify certain matters in the following standards: IFRS 1, IFRS 12 and IAS 28 01 January 2018 / 01 January 2017 Currently the Group does not expect a material impact to the consolidated financial statements. IFRIC Interpretation 22 Foreign Currency Transactions and Advance Consideration IFRIC 22 clarifies the accounting for transactions that include the receipt or payment of advance consideration in a foreign currency. 01 January 2018 Currently the Group does not expect a material impact to the consolidated financial statements. Recognition of Deferred Tax Assets for Unrealized Losses – Amendments to IAS 12 The amendments clarify the accounting for deferred tax where an asset is measured at fair value and that fair value is below the asset’s tax base. 01 January 2017 Currently the Group does not expect a material impact to the consolidated financial statements. The newly issued IFRS 9, Financial Instruments, will replace IAS 39, Financial Instruments: Recognition and Measurement. The standard implements new regulations on the classification and measurement of financial assets and a new loss allowance model that also takes expected losses into account in the calculation of loss allowances. The Group expects no material effects in the classification and measurement of financial instruments. IFRS 15, Revenue from Contracts with Customers was issued by the IASB in 2014 and replaces the standards IAS 18 and IAS 11. With IFRS 15, a uniform model of revenue recognition is established, which is based on a five-step model to help determine the amount and timing of revenue recognition. Changes can potentially arise as a result of the new requirements for revenue recognition on transfer of control, multi-element transactions with revenue recognized over the period of performance and extended disclosures in the notes. WOM is currently reviewing the specific implications of IFRS 15 for the Group. At this time, minor changes in the amount and timing of revenue recognition are expected. However, the Group does not expect a material effect on the results of operations.
